EX-10.42.3 THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT BY VENTAS REALTY, LIMITED PARTNERSHIP AND VENTAS FRAMINGHAM, LLC, AS LANDLORD AND SUMMERVILLE 3, LLC, SUMMERVILLE 5 LLC, SUMMERVILLE 14 LLC, SUMMERVILLE 15 LLC, SUMMERVILLE 16 LLC, SUMMERVILLE 17 LLC, SW ASSISTED LIVING, LLC, SUMMERVILLE AT MENTOR, LLC, SUMMERVILLE AT HERITAGE PLACE, LLC, SUMMERVILLE AT ATHERTON COURT LLC, SUMMERVILLE AT BARRINGTON COURT LLC, SUMMERVILLE AT ROSEVILLE GARDENS LLC, AND SUMMERVILLE AT GOLDEN POND LLC, AS TENANT DATED AS OF JULY25, 2008 TABLE OF CONTENTS 1 Leased Property; Term; Joint and Several Liability; Limitation on Rights. 2 1.1 Leased Property 2 1.2 Term 3 1.3 Joint and Several Liability; Limitation on Rights 4 1.4 Medicare; Medicaid; CON 4 1.5 Amended and Restated Lease 4 2 Definitions 5 3 Rent. 6 3.1 Fixed Rent. 6 3.2 Additional Rent 8 3.3 Escrow Deposits 10 3.4 Security Deposit. 11 3.5 Net Lease 14 3.6 Emeritus Guaranty 14 4 Impositions. 14 4.1 Payment of Impositions 14 4.2 Notice of Impositions 15 4.3 Adjustment of Impositions 15 5 No Affect or Impairment, etc 15 6 Premises; Tenant's Personal Property. 16 6.1 Ownership of the Premises 16 6.2 Tenant's Personal Property 16 6.3 Landlord's Personal Property 16 7 Condition and Use of Each Leased Property. 16 7.1 Condition of Each Leased Property 16 7.2 Use of Each Leased Property. 17 7.3 Authorization Collateral 17 7.4 Granting of Easements, etc 18 8 Negative and Affirmative Covenants of Tenant. 18 8.1 Negative Covenants 18 8.2 Affirmative Covenants 22 8.3 Authorization Non-Compliance 25 9 Maintenance of Facilities. 26 9.1 Maintenance and Repair. 26 9.2 Encroachments 27 10 Tenant's Representations and Warranties 27 10.1 Organization and Good Standing 27 10.2 Power and Authority 28 10.3 Enforceability 28 10.4 Consents 28 10.5 No Violation 28 10.6 Reports and Statements 28 10.7 No Default 28 10.8 Adverse Matters 28 10.9 Certification 29 10.10 No Reimbursement Audits or Appeals 29 10.11 No Recoupments Efforts 29 10.12 Professional Liability Reserves 29 10.13 Primary Intended Use 29 10.14 Compliance with Laws 29 10.15 Ownership of Authorizations 30 10.16 Third Party Payor Programs 30 11 Alterations. 30 11.1 Alterations 30 11.2 Construction Requirements for all Alterations 30 11.3 Capital Expenditures Account. 32 11.4 Annual Capital Expenditure Budget 35 12 Liens 36 13 Permitted Contests 36 14 Insurance. 37 14.1 General Insurance Requirements 37 14.2 Policies; Certificates 39 14.3 Blanket and Loss Limit Policies 39 14.4 Additional Insured; No Separate Insurance 39 14.5 Policy Requirements 40 14.6 Evidence of Compliance 40 14.7 Foreclosure; Transfer 40 14.8 Insurance Company 40 14.9 Terrorism 41 15 Damage and Destruction. 41 15.1 Notice of Casualty 41 15.2 Substantial Destruction 41 15.3 Partial Destruction 42 15.4 Restoration. 42 15.5 Disbursement of Insurance Proceeds 43 15.6 Insufficient Proceeds/Risk of Loss 43 15.7 Excess Proceeds 43 15.8 Landlord's Inspection 44 15.9 Not Trust Funds 44 15.10 Waiver 44 15.11 Facility Mortgagee 44 16 Condemnation. 44 16.1 Parties' Rights and Obligations 44 16.2 Total Taking 44 16.3 Partial Taking 45 16.4 Restoration 45 16.5 Temporary Taking 45 17 Default. 45 17.1 Events of Default 45 17.2 Remedy Election 48 17.3 Certain Remedies 49 17.4 Damages 49 17.5 Waiver; Mitigation 50 17.6 Application of Funds 50 17.7 Nature of Remedies 51 17.8 No Mediation or Arbitration 51 17.9 Deletion of Properties 51 17.10 Purchase Agreements 52 17.11 Three Year Loan 53 18 Landlord's Right to Cure Tenant's Default 54 19 Holding Over 54 20 Subordination. 55 20.1 Subordination 55 20.2 Attornment 55 20.3 Mortgagee Cure Rights 55 20.4 Modifications 56 21 Property and Accounts Collateral. 56 21.1 Landlord's Security Interest 56 21.2 Accounts Receivable Financing 57 22 Risk of Loss 57 23 Indemnification 57 24 Assignment; Sublease. 58 24.1 Assignment; Sublease. 58 24.2 Attornment 63 24.3 Sublease Limitation 64 24.4 Release 64 25 Financial Statements and Reporting. 64 25.1 Maintenance of Books and Records 64 25.2 Annual Financial Information 64 25.3 Quarterly Financial Information 65 25.4 Certifications of Compliance 65 25.5 Annual Budgets 65 25.6 Monthly Financial Information 65 25.7 Authorizations 66 25.8 Actuarial Reports 66 25.9 Notices/Inspection Reports from Governmental Authorities 66 25.10 Financial Statements of Guarantor 66 25.11 Estoppel Certificates 66 25.12 Supplemental Information 67 25.13 Quarterly Meetings; Facility Level Meetings and Reviews 67 25.14 Format 67 26 Landlord's Right to Inspect 67 27 No Waiver 68 28 Single Lease 68 29 Acceptance of Surrender 68 30 No Merger of Title 68 31 Conveyance by Landlord 68 32 Quiet Enjoyment 69 33 Notices 69 34 General REIT Provisions 70 35 Transfer of Tenant's Personal Property 70 36 Compliance With Environmental Laws. 71 36.1 Hazardous Substances 71 36.2 Remediation; Notification 71 36.3 Indemnity 72 36.4 Environmental Inspection 72 36.5 Removal 72 37 Operational Transfer. 73 37.1 Exercise; Transfer of Authorizations. 73 37.2 Reasonable Assistance 74 37.3 Facility Termination; Limited Term Contraction Right; Limited Extended Operation by Tenant. 75 37.4 Use of Tenant's Names 76 38 Non-Recourse 76 39 Combination of Leases 77 39.1 Section 39 Lease 77 39.2 Additional Properties 77 39.3 Combination Lease 79 39.4 Section 39 Date 79 39.5 Additional Actions 80 40 New Lease 80 40.1 New Lease Terms 80 40.2 Amendments to this Lease 81 40.3 Effective Date 82 40.4 Other Undertakings 82 41 Intentionally Omitted. 82 42 Miscellaneous. 82 42.1 Survival 82 42.2 Non-Business Day Payments 82 42.3 Brokers 82 42.4 Headings 83 42.5 Counterparts 83 42.6 Integration; Modification; Interpretation 83 42.7 Time of Essence 83 42.8 Force Majeure 83 42.9 Severability; Maximum Rate 84 42.10 Governing Law; Venue 84 42.11 Waiver of Trial by Jury 84 42.12 Waivers; Forbearance 84 42.13 Binding Character 85 43 Renewal Options. 85 43.1 Exercise of Renewal Options 85 43.2 Renewal Terms 85 43.3 Fair Market Rental Determination 85 43.4 Intentionally Omitted. 85 43.5 Other Leases 85 44 Option to Purchase and Right of First Offer. 86 44.1 Option Terms 86 44.2 Other Leases with Option Provision 86 44.3 Right of First Offer 87 45 Special Purpose Entity Obligations 89 46 Memorandums of Lease 89 47 Confidentiality. 89 47.1 Confidentiality 89 47.2 Permitted Disclosures 89 47.3 Information 90 47.4 Excluded Information 91 47.5 Injunctive Relief 91 47.6 Suspension Period 91 47.7 Disclosure Notice 91 48 State Specific Provisions 91 48.1 Connecticut. 91 48.2 California. 92 49 Intentionally Omitted. 95 50 Restrictive Covenants 95 LIST OF SCHEDULES AND EXHIBITS Schedule 1 - Facilities, Tenants and Landlords Schedule 3.1.1 - Wiring Instructions Schedule 3.1.2 - Fixed Rent Amounts and Rent Escalations Schedule 7.3 - Authorization Collateral Schedule 10.4 - Consent Schedule 10.8 - Adverse Matters Schedule 10.13 - Primary Intended Uses Schedule 11.3.1 - Section 11.3.1 Example Schedule 17.1.13 - Licensed Beds / Licensed Units Exhibit A - Addresses of the Leased Properties Exhibits A-1 through A-14 - Legal Descriptions of the Land Exhibit B - Definitions Exhibit C - Base Year Patient Revenues Exhibit D - Officer’s Certificate Exhibit E - Estoppel Certificates Exhibit F - Subordination of Management Agreement Exhibit G - Appraisals Exhibit H - Option to Purchase Exhibit I - Special Purpose Entity Obligations Exhibit J - Restrictive Covenants Exhibit K - Lease Guaranty Exhibit L - Emeritus Guaranty THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT This THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT (this agreement, as it may be amended, restated, renewed, supplemented, extended or replaced by the parties hereto from time to time, this “Lease”) is made and entered into as of July25, 2008 (the “Effective Date”), between VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (“VR Landlord”), and VENTAS FRAMINGHAM, LLC, a Delaware limited liability company (“Farmingham Landlord”, and together with VR Landlord, and their respective successors and assigns, individually and collectively, “Landlord”), and each of the entities identified on Schedule 1 attached hereto, as the same may be modified (including the addition of other tenants) from time to time pursuant to Section17, Section 39 or Section 40 of this Lease (together with their permitted successors and assigns, individually and collectively, “Tenant”). RECITALS: WHEREAS, Landlord owns the real property described by the common addresses set forth on ExhibitA attached hereto and legally described in Exhibits A-1 through A-14 attached hereto; and WHEREAS, SW Assisted Living, LLC; Summerville at Mentor, LLC; Summerville at Heritage Place, LLC; Summerville at Barrington Court LLC; Summerville at Atherton Court LLC; Summerville at Roseville Gardens LLC; and Summerville at Golden Pond LLC (collectively, the “Mentor Tenants”) entered into that certain Second Amended and Restated Master Lease Agreement dated as of April 20, 2006 (the “Mentor Master Lease”), pursuant to which VR Landlord leased to the Mentor Tenants those certain Facilities set forth, along with the corresponding Tenant, on Schedule 1 as Facility Nos. 1 through 7 (collectively, the “Mentor Properties”) located on the real property legally described in, respectively, Exhibits A-1 through A-7 attached hereto; and WHEREAS, Summerville 3, LLC; Summerville 5 LLC; Summerville 14 LLC; Summerville 15 LLC; Summerville 16 LLC; and Summerville 17 LLC (collectively, the “Farm Pond Tenants”) entered into that certain Second Amended and Restated Master Lease Agreement – Farm Pond dated as of March 24, 2006 (the “Farm Pond Master Lease”), pursuant to which Landlord leased to the Farm Pond Tenants those certain Facilities set forth, along with the corresponding Tenant, on Schedule 1 as Facility Nos. 8 through 14 (collectively, the “Farm Pond Properties”) located on the real property legally described in, respectively, Exhibits A-8 through A-14 attached hereto; and WHEREAS, Summerville Senior Living, Inc., a Delaware corporation (“Summerville”, and together with its permitted successors and assigns, the “Previous Guarantor”) entered into that certain Guaranty dated as of April 20, 2006, and that certain Second Amended and Restated Indemnification Agreement dated as of March 24, 2006 (collectively, the “Previous Guaranties”), each for the benefit of Landlord; and WHEREAS, Landlord alleged that events of default arose under the Mentor Master Lease, the Farm Pond Master Lease and the Previous Guaranties as set forth in that certain letter (the “Forbearance Letter”) dated May10, 2007 from VR Landlord to the Previous Guarantor 1 (the alleged events of default, as described in the Forbearance Letter, are referred to herein as the “Forbearance Events”); and WHEREAS, Previous Guarantor, formerly the indirect owner of each Tenant, and certain other persons and entities entered into that certain Agreement and Plan of Merger dated as of March29, 2007 with Emeritus Corporation (“Emeritus,” and collectively with its affiliates, successors and assigns, the “Purchaser”) pursuant to which, through a series of transactions, Purchaser acquired Previous Guarantor and thereby, indirectly, all of the interests of the Previous Guarantor, direct and indirect, in each Tenant (the “Acquisition”); and WHEREAS, the Mentor Master Lease created certain option rights relative to the Mentor Properties and the Farm Pond Master Lease created certain right of first offer rights relative to the Farm Pond Properties, but such option and right of first offer rights were personal to Tenant, not transferable and not applicable upon the occurrence of an Event of Default under such leases; and WHEREAS, Landlord is willing to waive any claim of default with respect to the Forbearance Events and allow the aforesaid option and right of first offer rights to remain in this Lease and not to be terminated, notwithstanding the Acquisition and the existence of the Forbearance Events, subject to Tenant’s entry into, and the terms and conditions of, this Lease; and WHEREAS, Landlord and Tenant desire to combine, amend and restate the Mentor Master Lease and Farm Pond Master Lease in order to document Landlord’s waiver of any claim of default with respect to the Forbearance Events, as requested by Previous Guarantor and Purchaser, to document certain terms that Landlord will require as consideration for its aforesaid waiver and as conditions precedent thereto and otherwise as a result of the Forbearance Events and to document certain other agreements between Landlord and Tenant relative to the combination of the Mentor Master Lease and Farm Pond Master Lease; and WHEREAS, Landlord desires to lease the Premises to Tenant, and Tenant desires to lease the Premises from Landlord; and WHEREAS, as of the Effective Date, Emeritus (together with its permitted successors and assigns, the “Emeritus Guarantor”) is entering into a Guaranty for the benefit of Landlord (as amended, restated, renewed, supplemented, extended or replaced from time to time, the “Emeritus Guaranty”) in the form attached hereto as Exhibit L; and NOW, THEREFORE, Landlord and Tenant hereby agree upon the leasing and demising of the Premises by Landlord to Tenant, and combine, amend and restate the Mentor Master Lease and the Farm Pond Master Lease, upon the terms and conditions of this Lease. 1.Leased Property; Term; Joint and Several Liability; Limitation on Rights. 1.1Leased Property.Effective as of the Commencement Date applicable to each Leased Property as set forth on Schedule1, upon and subject to Section 1.3 below and to the other terms and conditions hereinafter set forth, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, all of the following: 2 1.1.1Land.The parcels of land more particularly described in Exhibits A-1 through A-14 attached hereto, together with all easements and interests appurtenant thereto (collectively, the “Land”; each parcel of Land described in such Exhibits A-1 through A-14, as amended from time to time, together with such appurtenances with respect to such parcel, being referred to herein as a “Leased Land”); 1.1.2Leased Improvements.All buildings, structures, Fixtures (as hereinafter defined) and other improvements of every kind, including, but not limited to, alleyways, sidewalks, utility pipes, conduits and lines, parking areas and roadways appurtenant to such buildings and structures situated upon the Land as of the date hereof and Alterations upon the Land (collectively, the “Leased Improvements”); 1.1.3Intangible Property.The interest, if any, of Landlord in and to any of the following intangible property owned by Landlord in connection with the Land and the Leased Improvements (collectively, the “Intangibles”): (i) to the extent assignable or transferable, the interest, if any, of Landlord in and to each and every guaranty and warranty concerning the Leased Improvements, including, without limitation, any roofing, air conditioning, heating, elevator and other guaranty or warranty relating to the construction, maintenance or repair of the Leased Improvements or any portion thereof; and (ii) the interest, if any, of Landlord in and to all Authorizations to the extent the same can be assigned or transferred in accordance with applicable law; and 1.1.4Landlord’s Personal Property.All tangible personal property owned by Landlord and located at the Land or the Leased Improvements (together with any replacements thereof pursuant to Section 6.3 below, “Landlord’s Personal Property”). SUBJECT, HOWEVER, to the Permitted Encumbrances (as hereinafter defined). 1.2Term.Landlord hereby leases the Premises to Tenant for (i) an initial term (the “Initial Term”), as to each Leased Property, commencing as of the Commencement Date applicable to such Leased Property as set forth on Schedule1 and expiring at midnight on the expiration date set forth on Schedule 1 as to such Leased Property (the “Initial Expiration Date”) and (ii) as to each Leased Property, the Extended Terms provided for in Section 43, unless this Lease is sooner terminated as provided herein.In the case of each Leased Property, the Initial Term applicable thereto, as extended pursuant to Section 43 hereof and as revised as to such Leased Property pursuant to any applicable Landlord Contraction(s) (as defined below), is referred to as the “Term” for such Leased Property.Landlord shall have the limited right to contract the Term (each, a “Landlord Contraction”) as to each Leased Property in order to facilitate an Operational Transfer pursuant to Section 37.In the case of each Leased Property, the Initial Expiration Date applicable thereto, as extended pursuant to Section43 hereof and as revised as to such Leased Property pursuant to any applicable Landlord Contraction(s), is herein referred to as the “Expiration Date” for such Leased Property.Landlord and Tenant acknowledge and agree that (i) as provided on Schedule1 and/or on account of any Landlord Contraction(s) as to a particular Leased Property(ies), individual Leased Properties will have applicable thereto different Expiration Dates and (ii) Tenant may be obligated to operate a particular Leased Property(ies) beyond the Expiration Date(s) applicable thereto in accordance with Section 37. 3 1.3Joint and Several Liability; Limitation on Rights.Notwithstanding anything contained herein to the contrary, if there is at any time more than one person or entity constituting the “Tenant” hereunder, each such person or entity shall be jointly and severally liable for the payment and performance of all obligations and liabilities of Tenant hereunder, including, without limitation, the obligations and liabilities of each other Tenant hereunder, including, without limitation, each such other Tenant’s obligation to pay Rent hereunder; provided, however, that, without limitation of the joint and several nature of the obligations of each Tenant hereunder, the possessory and leasehold rights that are created by this Lease shall be limited and confined in the case of each Tenant to the applicable Facility(ies) identified as being leased to and to be operated by such Tenant on Schedule 1 attached hereto, the Leased Land on which such Facility is located and the Intangibles and Landlord’s Personal Property that specifically relate to such Leased Land.If there is at any time more than one person or entity constituting “Landlord” hereunder, then, subject to and without limitation of Section31 and Section38 hereof, each such person or entity shall be jointly and severally liable for the payment and performance of all obligations and liabilities of Landlord hereunder. 1.4Medicare; Medicaid; CON.Tenant acknowledges that, at present, assisted living facilities and independent living facilities do not participate in Medicare or, except in the case of the Golden Pond Property, Medicaid, and are not regulated or inspected by Governmental Authorities or other Persons administering Third Party Payor Programs to the same degree and extent as hospitals and/or skilled nursing facilities (e.g. through the issuance of certificates of need, periodic surveys of the quality of care, issuance of deficiency reports, assignment of deficiency ratings of a particular scope or severity or constituting immediate jeopardy events, etc.), and agrees that, in the event that, during the Term, any of the Leased Properties determines to participate in Medicare or, other than the Golden Pond Property, Medicaid, and/or becomes subject to increased levels of regulation or inspection by Governmental Authorities or any of the other aforesaid Persons, Landlord shall be entitled from time to time to impose, and Tenant shall be obligated to comply with, such additional covenants and other obligations relating to the Leased Properties and Tenant’s leasing and operation thereof as Landlord or its Affiliates customarily impose upon tenants entering into new leases with Landlord or its Affiliates for properties like the Leased Properties and/or as Landlord from time to time determines, in its reasonable discretion, are consistent with the practices of commercial landlords entering into new leases for properties like the Leased Properties. 1.5Amended and Restated Lease.This Lease combines, amends and restates the Mentor Master Lease and Farm Pond Master Lease in their entirety and shall govern and control as to all events, acts, omissions, liabilities and obligations first occurring, arising or accruing from and after the Effective Date. 1.5.1Without limitation of the other provisions of this Section1.5, the terms of the Mentor Master Lease and the Farm Pond Master Lease shall continue to govern and control as to all events, acts, omissions, liabilities and obligations occurring, arising and accruing prior to the Effective Date, provided that, in the event that (i) prior to the Effective Date, (a) a default or breach of the terms of the Mentor Master Lease or the Farm Pond Master Lease shall have occurred, (b) any act, event or omission to act shall have occurred, or circumstance shall have arisen, relative to any Legal Requirement, Authorization, or Permitted Encumbrance affecting any of the Leased Properties that is or is potentially adverse to Landlord or Tenant, or (c) any casualty or condemnation shall have occurred relative to any of the Leased 4 Properties, and (ii) as of the Effective Date, such default or breach remains uncured or such act, event, omission to act or circumstance continues to be adverse or potentially adverse to Landlord or Tenant or such casualty or condemnation has not been fully repaired and restored with all claims on account thereof finally settled and paid and with the affected Leased Property re-opened for use in accordance with its Primary Intended Use and the other provisions of this Lease, the provisions of this Lease relative to cure periods, whether and when an Event of Default shall be deemed to have occurred, rights and remedies on account of any breach or default or Event of Default, contest rights, Lease enforcement rights, casualty, condemnation, insurance and indemnification shall govern and control.Subject to the foregoing, (x) any breach or default that occurred, arose or accrued under the Mentor Master Lease or the Farm Pond Master Lease prior to the Effective Date and was not cured prior to such date is, and shall be deemed to be, a breach or default under this Lease, to which the cure periods, rights and remedies and other provisions of this Lease referenced in the preceding sentence shall be applicable, and (y) with respect to any breach or default described in subsection (x) above, although the cure periods, rights and remedies and other provisions of this Lease referenced in the preceding sentence shall be applicable, the portion of any cure period under the Mentor Master Lease or the Farm Pond Master Lease that has elapsed as of the Effective Date shall be counted in determining whether and when the applicable cure period under this Lease has expired (for example, if (A) a breach or default occurs under the Mentor Master Lease prior to the Effective Date, (B) such breach or default remains uncured as of the Effective Date, (C) Tenant receives from Landlord a written notice of default relative thereto prior to the Effective Date, and (D) by the terms of this Lease, for a breach or default of the nature assumed in this example a cure period of thirty (30) days following Tenant’s receipt of written notice of default is allowed prior to such breach or default becoming an Event of Default under this Lease, then, as to such breach or default, an Event of Default shall occur if such breach or default is not cured on or prior to the thirtieth (30th) day following Tenant’s receipt of the aforesaid notice of default, notwithstanding that such notice was received prior to the Effective Date). 1.5.2Each of Landlord and Tenant hereby represents and warrants to the other party that, as of the Effective Date, it has not issued to such other party any notice of default under this Lease by such other party that has not been cured or, as and to the extent set forth in Section24.1.8, waived by the issuing party. 2.Definitions.For all purposes of this Lease, except as otherwise expressly provided or unless the context otherwise requires, (i) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP, (ii)all references in this Lease to designated “Sections”, “Subsections” and other subdivisions are to the designated Sections, Subsections and other subdivisions of this Lease, (iii) the words “herein”, “hereof” and “hereunder” and other words of similar import mean and refer to this Lease as awhole and not to any particular Section, Subsection or other subdivision, (iv) the terms defined in Exhibit B attached hereto have the meanings assigned to them in such exhibit and include the plural as well as the singular and (v) without limitation of the definition of “Unit” set forth in Exhibit B attached hereto, all references in this Lease to “licensed beds” or words of similar import mean and refer, in the case of each Leased Property, to licensed beds or licensed units, and all references in this Lease to “operational beds” or words of similar import mean and refer, in the case of each Leased Property, to operational beds or operational units, in each case as applicable depending upon, and to the extent, if any, affected by, the particular licensing measure used by the responsible Governmental Authorities in regulating Facilities operated for the Primary 5 Intended Use that is applicable to such Leased Property (e.g. in some states, assisted living facilities are issued licenses for a specified number of beds and in other states they are issued licenses for a specified number of units). 3.Rent. 3.1Fixed Rent. 3.1.1Rental Payments.Tenant shall pay to Landlord, in advance and without demand, on or prior to the fifth (5th) day of each calendar month (or the next Business Day, if such 5th day is not a Business Day) during the Term, in lawful money of the United States of America, by wire transfer and pursuant to the wiring instructions attached hereto as Schedule 3.1.1, or at such place, by such means or to such Person(s) as Landlord from time to time may designate in writing, the Fixed Rent (and Additional Rent in those instances described in Section 3.3 below) payable in respect of such month.Landlord may, by written notice to Tenant at any time and from time to time, elect to require that Rent (or portions thereof designated by Landlord) owing hereunder be paid to a lock box.Fixed Rent (and Additional Rent in those instances described in Section 3.3 below)shall be paid in equal, consecutive monthly installments; provided, however, that the last monthly payment of Fixed Rent (and the aforesaid Additional Rent) shall be prorated as to any partial month. 3.1.2Rental Amounts.Fixed Rent as of the Effective Date shall equal Fifteen Million Nine Hundred Sixty Seven Thousand One Hundred Thirty Eight and 2/100 Dollars ($15,967,138.02) in aggregate, and, without limitation of Section1.3 or Section28 hereof, such Fixed Rent shall be allocated or attributed for certain purposes of this Lease to the Leased Properties in the respective amounts set forth in Schedule 3.1.2 attached hereto.Commencing upon the date, as to each Tenant and its respective Leased Property, set forth in Schedule 3.1.2 (the “Rent Escalation Date”), and upon the applicable Rent Escalation Date of each calendar year thereafter during the applicable Term, the Fixed Rent applicable to each Leased Property for the ensuing Lease Year shall be an amount equal to the sum of (x) the Prior Period Fixed Rent applicable to such Lease Year and such Leased Property, plus (y) the product of (a) the Prior Period Fixed Rent applicable to such Lease Year and such Leased Property and (b) provided the Rent Escalation Condition has been satisfied with respect to such Lease Year for the Premises, the amount equal to the greater of: 3.1.2.1In the case of any Lease Year of the Initial Term of this Lease as it applies to any Leased Property, (1) the percentage amount applicable to such Leased Property as set forth on Schedule 3.1.2 (the “Minimum Rent Escalation Amount”)or (2)seventy-five percent (75%) of the CPI Increase, expressed as a percentage, for the Lease Year for which such calculation is being performed. 3.1.2.2In the case of any Lease Year of the first or second Extended Term of this Lease as it applies to any Mentor Property, (1) the Minimum Rent Escalation Amount or (2) seventy-five percent (75%) of the CPI Increase, expressed as a percentage, for the Lease Year for which such calculation is being performed, provided, however, that, in the case of the first Lease Year of any Extended Term of this Lease as it applies to any Mentor Property, the Fixed Rent for such Lease Year shall equal the greater of (i) the aforesaid sum of (x) plus (y) referenced above (with the product referenced in (y) calculated as 6 described in this Section3.1.2.2) for such Lease Year or (ii) the Fair Market Rental as determined in accordance with Section 43.2 and Section 43.3 hereof. 3.1.2.3In the case of any Lease Year of the first or second Extended Term of this Lease as it applies to any Farm Pond Property, (1) the Minimum Rent Escalation Amount or (2) seventy-five percent (75%) of the CPI Increase, expressed as a percentage, for the Lease Year for which such calculation is being performed, provided, however, that (A) in the case of the first Lease Year of the first Extended Term of this Lease as it applies to any Farm Pond Property, the Fixed Rent for such Lease Year shall equal one hundred five percent (105%) of the Prior Period Fixed Rent for such Lease Year, and (B) in the case of the first Lease Year of the second Extended Term of this Lease as it applies to any Farm Pond Property, the Fixed Rent for such Lease Year shall equal the greater of (i) one hundred three percent (103%) of the Prior Period Fixed Rent for such Lease Year or (ii) the Fair Market Rental as determined in accordance with Section43.2and Section43.3hereof. 3.1.2.4Notwithstanding anything contained herein to the contrary, if the Rent Escalation Condition fails with respect to any one or more Lease Years applicable to any Leased Property(ies), the Fixed Rent determined for the next Lease Year with respect to which the Rent Escalation Condition is satisfied shall be determined as if the Rent Escalation Condition had been satisfied for all previous Lease Years and as to all Leased Properties and the Fixed Rent had been escalated pursuant to, and in accordance with, the terms of this Section3.1.2for all prior Lease Years and as to all Leased Properties.By way of illustration only, if:(I) the Rent Escalation Condition has failed for both the Lease Year commencing as of October 1, 2009 and the Lease Year commencing as of October1, 2010; but (II) the Rent Escalation Condition is satisfied for the Lease Year commencing as of October1, 2011, the Fixed Rent for the Lease Year commencing as of October1, 2011 shall be determined, and the Fixed Rent for all other Lease Years shall be adjusted in mid-Lease Year as of October1, 2011, as if the Rent Escalation Condition for the two preceding Lease Years commencing October1 (and all other prior Lease Years commencing on a different calendar date) had been satisfied as to all Leased Properties such that, for example, the Fixed Rent for the Lease Year commencing as of October1, 2011 shall include, and be determined on the basis of, the escalations for all prior Lease Years which would have occurred pursuant to this Section 3.1.2had the Rent Escalation Condition for all prior Lease Years and as to all Leased Properties been satisfied. 3.1.3Fixed Rent Determinations.Promptly after the publication of the Cost of Living Index for the month that is one (1) month prior to the month containing the last day of any Lease Year (e.g., the month of August, in the case of a Lease Year ending on September 30), Landlord shall calculate the CPI Increase and the Fixed Rent applicable to each Leased Property that has its applicable Lease Year ending on the aforesaid last day for the next Lease Year and submit such determination of Fixed Rent applicable to such Leased Property(ies) for Tenant’s approval, which determination shall be deemed approved, absent written notice from Tenant setting forth with reasonable specificity and detail any manifest errors in such determination by Landlord within thirty (30) days after its submission to Tenant.In the event Landlord and Tenant are unable to determine Fixed Rent applicable to such Leased Property(ies) for any Lease Year on or prior to the commencement of such Lease Year, Tenant shall pay Fixed Rent applicable to such Leased Property(ies) for such Lease Year assuming an increase over the Prior Period Fixed Rent applicable to such Lease Year and such Leased Property(ies) calculated 7 pursuant to the applicable Minimum Rent Escalation Amount for each such Leased Property until the correct Fixed Rent applicable to such Leased Property(ies) is determined for such Lease Year.If the Fixed Rent applicable to such Leased Property(ies) ultimately determined for any such Lease Year exceeds the assumed amount, Tenant shall pay any deficiency, together with interest thereon at the Prime Rate, with the first installment of Fixed Rent owing after such determination is made.If the Fixed Rent applicable to such Leased Property(ies) ultimately determined for any such Lease Year is less than the assumed amount, any excess amounts paid by Tenant on account of the Fixed Rent for such Lease Year shall be credited against the next installment(s) of Fixed Rent due and owing hereunder.At either party’s written request, following the determination of Fixed Rent for a particular Lease Year and applicable to a particular Leased Property(ies), both parties shall, not later than five (5) Business Days after the non-requesting party’s receipt of such request, execute and enter into a written instrument memorializing the amount of the Fixed Rent for the Premises and the respective amounts thereof that are applicable to each Leased Property. 3.2Additional Rent.In addition to Fixed Rent, Tenant shall pay and discharge as and when due and payable the following (collectively “Additional Rent”) (any costs or expenses paid or incurred by Landlord on behalf of Tenant that constitute
